            Case 2:21-cv-01171-GGH Document 3 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENÉ MUÑOZ,                                         No. 2:21-cv-01171 GGH P
12                         Petitioner,
13              v.                                        ORDER
14    UNKNOWN,
15                         Respondent.
16

17             Petitioner, a state prisoner at Mule Creek State Prison, has filed a document styled as a

18   letter seeking information on how to obtain counsel and how to file an application for writ of

19   habeas corpus. ECF No. 1. No other pleadings have been filed by the petitioner.

20             In order to commence an action, petitioner must file a petition for writ of habeas corpus as

21   required by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must either pay the

22   required filing fee or file an application requesting leave to proceed in forma pauperis. See 28

23   U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief until

24   an action has been properly commenced. Petitioner will be provided the opportunity to file his

25   ////

26   ////

27   ////

28   ////
                                                          1
        Case 2:21-cv-01171-GGH Document 3 Filed 07/21/21 Page 2 of 2


 1   habeas petition, and to submit an application requesting leave to proceed in forma pauperis, or to

 2   submit the appropriate filing fee.

 3          In accordance with the above, IT IS HEREBY ORDERED that:

 4          1. Petitioner is granted sixty days from the date of service of this order to file a petition

 5   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 6   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 7   number assigned this case; petitioner must file an original and two copies of the petition.

 8   Petitioner shall also submit, within thirty days from the date of this order, the application to

 9   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

10   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation

11   that this matter be dismissed; and

12          2. The Clerk of the Court is directed to send petitioner the court’s form for filing a

13   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

14   Dated: July 21, 2021
                                                  /s/ Gregory G. Hollows
15                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
